DocuSign Envelope ID: F8C87AC8-C4EB-46B9-B25C-C63898345EF4
                      Case 20-35474 Document 57 Filed in TXSB on 12/31/20 Page 1 of 8




                                  IN THE UNITED STATES BANKRUPTCY COURT
                                    FOR THE SOUTHERN DISTRICT OF TEXAS
                                             HOUSTON DIVISION

            In re                                                 §
                                                                  §                                      No. 20-35474
            EAGLE PCO LLC, et al.1                                §                                        Chapter 11
                                                                  §                              Jointly Administered
                                              Debtor.             §


             APPLICATION TO EMPLOY PHELPS DUNBAR, LLP AS SPECIAL LITIGATION COUNSEL
                                 PURSUANT TO 11 U.S.C. § 328(a)


            This motion seeks an order that may adversely affect you. If you
            oppose the motion, you should immediately contact the moving party
            to resolve the dispute. If you and the moving party cannot agree, you
            must file a response and send a copy to the moving party. You must
            file and serve your response within 21 days of the date this was served
            on you. Your response must state why the motion should not be
            granted. If you do not file a timely response, the relief may be
            granted without further notice to you. If you oppose the motion and
            have not reached an agreement, you must attend the hearing. Unless
            the parties agree otherwise, the court may consider evidence at the
            hearing and may decide the motion at the hearing.

            Represented parties should act through their attorney.

            TO THE HONORABLE EDUARDO V. RODRIGUEZ:

                     Eagle PCO LLC and Eagle Pressure Control LLC (collectively the “Movant”) as Debtors-

            in-Possession file this Application to Employ Phelps Dunbar, LLP (the “Firm”) as special litigation

            counsel pursuant to 11 U.S.C. § 328(a).




            1
             The Debtors in these Chapter 11 cases are: (a) Eagle PCO LLC (No. 20-35474) and (b) Eagle Pressure Control LLC
            (No. 20-35475).



                                                              Page 1 of 8
DocuSign Envelope ID: F8C87AC8-C4EB-46B9-B25C-C63898345EF4
                      Case 20-35474 Document 57 Filed in TXSB on 12/31/20 Page 2 of 8




                                                     Application to Employ

                     1.      The Movant desires to employ the Firm on an hourly fee basis to represent the Mo-

            vant in analyzing and defending tort and contractual indemnity claims that may be filed as the result

            of an explosion on January 29, 2020 at the Daniel H. Wendland 1H oil well in Burleson County,

            Texas. Known claims include, but may not ultimately be limited to:

                     a. Norma Lynn Maldonado v. Chesapeake Operating, L.L.C; Chesapeake Energy Cor-
                        poration, SDS Petroleum Consultants, L.L.C, A&L Hot Oil Service, Inc.; Forbes
                        Energy Services, LTD.; Forbes Energy Services, L.L.C.; CC Forbes, L.L.C.; Eagle
                        PCO, LLC, Cause No. DC-20-06809, in the 162nd District Court for Dallas
                        County, Texas.

                     b. Madison Hendrix, individually and as the personal representative of the Estate of
                        Brad Hendrix v. Chesapeake Energy Corporation, et al., Cause No. DC-20-06798,
                        in the 298th District Court for Dallas County, Texas.

                     c. Omar Balboa v. A&L Hot Oil Services, Inc., SDS Petroleum Consultants, LLC,
                        Chesapeake Energy Corporation, Forbes Energy Services, LTD., Forbes Energy Ser-
                        vices, LLC, CC Forbes, LLC, Eagle PCO, LLC, Cause No. DC-20-06888, in the
                        192nd District Court for Dallas County, Texas.

                     d. Joe Eric Cabrera v. Chesapeake Operating, L.L.C.; Chesapeake Energy Corpora-
                        tion, SDS Petroleum Consultants, L.L.C; A&L Hot Oil Service, Inc., Eagle PCO,
                        LLC, Cause No. DC-20-06894, in the 192nd Judicial District Court for Dallas
                        County, Texas.

                     e. Kevin Mirelez v. Chesapeake Operating, L.L.C.; Chesapeake Energy Corporation,
                        SDS Petroleum Consultants, L.L.C.; A&L Hot Oil Service, Inc.; Eagle PCO, LLC,
                        Cause No. DC-20-06884, in the 192nd District for Dallas County, Texas.

                     f. Miguel Carrillo v. Chesapeake Operating, L.L.C.; Chesapeake Energy Corporation,
                        SDS Petroleum Consultants, L.L.C.; A&L Hot Oil Service, Inc.; Eagle PCO, LLC,
                        Cause No. DC-20-06892, in the 95th Judicial District for Dallas County, Texas.

                     g. Linda Milanovich v. Chesapeake Operating, L.L.C. and Chesapeake Operating Cor-
                        poration, Cause No. 29969, in the 335th District Court for Burleson County,
                        Texas.

                     i. Christopher Wilson v. Chesapeake Energy Corporation, et al., Cause No. 20-15646,
                        in the 95th District Court for Dallas County, Texas.




                                                             Page 2 of 8
DocuSign Envelope ID: F8C87AC8-C4EB-46B9-B25C-C63898345EF4
                      Case 20-35474 Document 57 Filed in TXSB on 12/31/20 Page 3 of 8




                     2.      Pre-petition, the Movant submitted these claims to its insurance carrier, which

            hired the proposed special counsel and has undertaken to pay the costs of defense. Currently, the

            Movant is not responsible for the payment of any attorneys’ fees or reimbursable expenses that may

            be due to the Firm.

                     3.      The employment of the Firm is required to:

                     a. Review any proofs of claims filed by the above claimants in connection with the
                        underlying litigation;

                     b. Advise the Debtor regarding any objections to any proof of claim that is filed in
                        connection with the underlying litigation;

                     c. Defend the claims brought by the plaintiﬀs in the underlying litigation in the
                        event relief from the automatic stay is granted; and

                     d. Prosecute any claims for indemnity or contribution from any third party, includ-
                        ing, but not limited to, Chesapeake Operating, LLC, , Forbes Energy Services,
                        LLC, CC Forbes, LLC, and A&L Hot Oil Service, Inc.

                     4.      The Firm maintains oﬃces at 500 Dallas Street, Suite 1300, Houston, Texas 77002.

            The Firm’s main telephone number is 713-626-1386. The Firm’s fax number is 713-626-1388.

                     5.      The insurance carrier selected the Firm because its shareholders have extensive ex-

            perience in matters relating to the defense of personal injury and negligence claims in the State of

            Texas. Moreover, the Firm is already familiar with the issues in dispute in the case and the legal

            issues involved in the case. The Movant believes that the Firm can provide the Estate with the

            required legal expertise to allow the Movant to handle this litigation eﬀectively and prudently.

                     6.      Michael E. Streich of the Firm will be designated as attorney-in-charge and will be

            responsible for the representation of the Movant by the Firm as set forth in this Application.

                     7.      Mr. Streich is admitted to practice before all courts in the State of Texas as well as

            being admitted to practice in the United States District Court for the Southern District of Texas.



                                                             Page 3 of 8
DocuSign Envelope ID: F8C87AC8-C4EB-46B9-B25C-C63898345EF4
                      Case 20-35474 Document 57 Filed in TXSB on 12/31/20 Page 4 of 8




            Mr. Streich has significant experience in handling litigation matters of this type. Similarly, Mr.

            Streich has extensive experience and specialization in handling personal injury and negligence

            claims. The Movant believes that Mr. Streich and the Firm are well qualified to represent the Mo-

            vant.

                     8.      The Firm will render professional services including, but not limited to:

                     a. Reviewing any proofs of claims filed by any claimant seeking damages related to
                        the January 29, 2020 explosion;

                     b. Advising the Debtor regarding any objections to any proof of claim that is field
                        in connection with the underlying litigation;

                     c. Prosecuting any objections to the proofs of claims filed in connection with the
                        underlying litigation before this Court or any other court with jurisdiction;

                     d. Handling any appeals that may result from the underlying litigation; and

                     e. Handling any other matter related to the defense of any claim or prosecution of
                        any counterclaim related to the underlying litigation.

            The Firm is not being hired to represent the Debtor-in-Possession as to any other litigation matter

            and is not being employed as general litigation counsel.

                     9.      Employment of the Firm is sought out of an abundance of caution because the Plain-

            tiﬀs in the underlying lawsuits have not yet filed a proofs of claims; however, it is anticipated that a

            proofs of claims will be filed before the claims bar date and that there will be some sort of claim

            objection proceeding.


                                       Statement Regarding Connections to the Case

                     10.     The Firm has previously represented the Movant prior to this bankruptcy case in

            the lawsuits listed in Paragraph 1. Prior to the petition date, the Movant paid the Firm the first

            $5,000.00 in fees as the deductible under the Debtor’s insurance policy. All subsequent fees have



                                                             Page 4 of 8
DocuSign Envelope ID: F8C87AC8-C4EB-46B9-B25C-C63898345EF4
                      Case 20-35474 Document 57 Filed in TXSB on 12/31/20 Page 5 of 8




            been paid by the Movant’s insurance carrier. Except as set forth above and in the attached Decla-

            ration, the Firm has no other connection with the Debtor, its creditors, any other parties in interest,

            their respective attorneys and accountants, the United States trustee, or any person employed in

            the oﬃce of the United States trustee and are “disinterested persons” within the definition of Sec-

            tion 101(14) of the Bankruptcy Code on the matters for which it is to be engaged as special counsel.

            See Attached Aﬃdavit.

                     11.     At the petition date, the Firm was owed $0 by the Movant.

                     12.     Since the petition date, the underlying litigation has been stayed, but the Movant

            anticipates that the stay will be lifted to allow the litigation to proceed.


                                                             Compensation

                     13.     All fees and expenses are being paid by the Movant’s insurance carrier. If the terms

            of representation should change the Movant will seek approval of an amended application to em-

            ploy special litigation counsel.

                     14.     In the attached declaration, the Firm has identified the amount and source of com-

            pensation to be paid to the Firm for services rendered in connection with its representation of the

            Movant in this case.

                     Accordingly, the Movant requests that the Court approve the retention of the Firm as spe-

            cial litigation counsel under 11 U.S.C. § 328(a) as set forth above and for such other relief as is just.

                     DATED: December 31, 2020.

                                                                             Respectfully Submitted,



                                                                             __________________________
                                                                             Jennifer Black,


                                                               Page 5 of 8
DocuSign Envelope ID: F8C87AC8-C4EB-46B9-B25C-C63898345EF4
                      Case 20-35474 Document 57 Filed in TXSB on 12/31/20 Page 6 of 8




                                                                           Chief Financial Oﬃcer,
                                                                           Eagle PCO LLC and
                                                                           Eagle Pressure Control LLC

                                                                           Debtors-in-Possession



                                                                           Phelps Dunbar, LLP



                                                                           __________________________
                                                                           Michael E. Streich
                                                                           Texas Bar No. 24079408
                                                                           500 Dallas St., Suite 1300
                                                                           Houston, TX 77002-4508
                                                                           Tel. 713-626-1386
                                                                           Fax. 713-626-1388

                                                                           Proposed Special Litigation Counsel



            Approved:

            Pendergraft & Simon, LLP

            /s/ William P. Haddock
            Leonard H. Simon
             Texas Bar No. 18387400
             S.D. Tex. Adm. No. 8200
            William P. Haddock
             Texas Bar No. 00793875
             S.D. Tex. Adm. No. 19637
            2777 Allen Parkway, Suite 800
            Houston, TX 77019
            Tel. (713) 528-8555
            Fax. (713) 868-1267

            Counsel for Debtor-in-Possession




                                                             Page 6 of 8
DocuSign Envelope ID: F8C87AC8-C4EB-46B9-B25C-C63898345EF4
                      Case 20-35474 Document 57 Filed in TXSB on 12/31/20 Page 7 of 8




                                                         Certificate of Service

            I hereby certify that a true and correct copy of the above Application to Employ Phelps Dunbar,
            LLP as Special Litigation Counsel Pursuant to 11 U.S.C. § 328(a) has been served on the following
            counsel/parties of record in accordance with the Fed. R. Bankr. P. 9013, BLR 9013 and local rules
            for ECF service on this 31st day of December 2020:

             Parties having appeared via ECF:

             George Frederick Dunn, Counsel for Ford Motor Credit Company
             Donald L. Turbyfill, Counsel for Ford Motor Credit Company
             Tara LeDay, Counsel for the Texas Taxing Authorities
             Justin William Randall Renshaw, Counsel for Bestway Oilfield, Inc.
             Don Stecker, Counsel for Atascosa County
             Drew McManigle, Subchapter V Trustee
             Hector Duran, Counsel for the U.S. Trustee
             Alicia Lenae Barcomb, Counsel for the U.S. Trustee
             Oﬃce of the U.S. Trustee

             Twenty largest general, unsecured creditors, excluding insiders via first-class mail, postage prepaid:

             American Express                        Bestway Oilfield                        Meyer Service Company
             PO Box 650448                           16030 Market Street                     6733 Leopard St.
             Dallas, TX 75255                        Channelview, TX 77530                   Corpus Christi, TX 78409

             Atascosa County Tax Oﬃce                Grimes Central Appraisal District       MP Rental &Fishing Services, LLC
             1001 Oak Street                         Acct: P68353 / O0009424                 PO Box 599
             Jourdanton, TX, 78026                   PO Box 489                              Tomball, TX, 77377-0599
                                                     Anderson, TX, 77830

             Texas Comptroller Of Public Ac-         OSHA                                    C&W International Fabricators
             counts                                  1033 La Posada Drive, Suite 375         5855 Cunningham Road
             Capitol Station                         Austin, TX, 78752                       Houston, TX, 77041
             PO Box 13528
             Austin, TX, 78711

             Absolute Control LLC                    Midland Central Appraisal District      Five Star Metals Inc.
             2810 Washington Drive                   4631 Andrews Hwy                        8637 Windfern Rd
             Houston, TX 77038                       PO Box 908002                           Houston, TX, 77064
                                                     Midland, TX, 79708-0002

             1189 CR Eagle LLC                       Oracle America Inc                      SAFOCO
             475 S. San Antonio Rd.                  Bank Of America Lockbox Serv            PO Box 27246
             Los Altos, CA 94022                     15612 Collections Center Dr             Houston, TX, 77227-724
                                                     Chicago, IL, 60693

             Limh, LLC                               Blaze Sales & Service                   Quench USA, Inc.
             820 Holston Hills Dr.                   7824 Scott Street                       PO Box 781393
             College Station, TX 77845               Houston, TX 77051                       Philadelphia, PA, 19178-1393




                                                                  Page 7 of 8
DocuSign Envelope ID: F8C87AC8-C4EB-46B9-B25C-C63898345EF4
                      Case 20-35474 Document 57 Filed in TXSB on 12/31/20 Page 8 of 8



             B&J Wholesale LLC                    Kallred Oilfield Services LLC        Internal Revenue Service
             11997 FM 529                         9266 Ben Tirran Ct.                  Centralized Insolvency Operation
             Houston, TX 77041                    Colorado Springs, CO 80908           PO Box 7346
                                                                                       Philadelphia, PA 19101-7346

                                                                                  /s/ William P. Haddock
                                                                                  William P. Haddock




                                                              Page 8 of 8
